Exhibit 10.1

AMENDMENT NO. 3

Dated as of August 22, 2006

to

WAREHOUSE LOAN PURCHASE AGREEMENT

Dated as of March 23, 2005

This AMENDMENT NO. 3 (this “Amendment”) dated as of August 22, 2006 is entered
into among MWL FUNDING, INC., a Delaware corporation (the “Seller”), CAFCO, LLC,
a Delaware limited liability company, CHARTA, LLC, a Delaware limited liability
company, and CRC FUNDING, LLC, a Delaware limited liability company, as “Conduit
Purchasers”, CIESCO, LLC, a Delaware limited liability company, as a new
“Conduit Purchaser”, CITIBANK, N.A., as a “Committed Purchaser”, CITICORP NORTH
AMERICA, INC., a Delaware corporation (“CNAI”), as program agent (the “Program
Agent”) for the Conduit Purchasers and the Committed Purchaser and as a Group
Agent, and COLONIAL BANK, N.A., a national banking association (“Colonial
Bank”), as “Originator”, as “Servicer” and as “Facility Custodian.”

WHEREAS, the Seller, the Conduit Purchasers, the Committed Purchasers, the
Program Agent, the Servicer and the Facility Custodian have entered into a
Warehouse Loan Purchase Agreement dated as of March 23, 2005 (as amended, the
“Purchase Agreement”, the terms defined in the Purchase Agreement being used
herein as defined in the Purchase Agreement unless otherwise defined herein);
and

WHEREAS, the parties hereto have agreed to amend the Purchase Agreement on the
terms and conditions hereafter set forth.

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1. Amendments to the Purchase Agreement. Effective upon the “Effective
Date” as defined in Section 3 below, the Purchase Agreement is hereby amended as
follows:

(a) Section 1.01 of the Purchase Agreement is amended to insert each of the
following defined terms in proper alphabetical order therein:

“CIESCO” means CIESCO, LLC, a Delaware limited liability company, and any
successor or assign thereof that is a receivables investment company which in
the ordinary course of its business issues commercial paper or other securities
to fund its acquisition and maintenance of receivables

“Net Eligible Conforming AOT Balance” means at any time an amount equal to the
aggregate Outstanding Balance of all interests in Eligible AOT Mortgage Pools
and Eligible AOT Securities related to Conforming Mortgage Loans which are Pool
Assets at such time (including, without limitation, all Agency AOT Mortgage
Pools and all AOT Securities related thereto) minus, without duplication, the
sum of (i) the



--------------------------------------------------------------------------------

principal amount of all interests in Eligible AOT Mortgage Pools and Eligible
AOT Securities related to Conforming Mortgage Loans included in the Bailee
Concentration Excess Amount at such time, and (ii) the principal amount of all
interests in Eligible AOT Mortgage Pools and Eligible AOT Securities related to
Conforming Mortgage Loans included in the AOT Concentration Excess Amount at
such time.

“Net Eligible Conforming COLB Balance” means at any time an amount equal to the
aggregate Outstanding Balance of all Eligible COLB Mortgage Loans related to
Conforming Mortgage Loans which are Pool Assets at such time minus, without
duplication, the sum of (i) the principal amount of all Eligible COLB Mortgage
Loans related to Conforming Mortgage Loans included in the Bailee Concentration
Excess Amount at such time, (ii) the principal amount of all Eligible COLB
Mortgage Loans related to Conforming Mortgage Loans included in the COLB
Concentration Excess Amount at such time, and (iii) the principal amount of all
Eligible COLB Mortgage Loans related to Conforming Mortgage Loans included in
the Wet Funding Concentration Excess Amount at such time.

“Net Eligible Conforming Loan Balance” means at any time an amount equal to the
aggregate Outstanding Balance of all Eligible Advances related to Conforming
Mortgage Loans which are Pool Assets at such time minus, without duplication,
the sum of (i) the principal amount of all Eligible Advances related to
Conforming Mortgage Loans included in the Bailee Concentration Excess Amount at
such time, (ii) the principal amount of all Eligible Advances related to
Conforming Mortgage Loans included in the Direct CNB Customer Concentration
Excess Amount at such time, and (iii) the principal amount of all Eligible
Advances related to Conforming Mortgage Loans included in the Wet Funding
Concentration Excess Amount at such time; provided, however, that for purposes
of the foregoing calculation, the aggregate Outstanding Balance of all Eligible
Advances related to Conforming Mortgage Loans which are Pool Assets made
pursuant to Indirect Syndicated Loan Agreements at any time shall be deemed to
be the aggregate amount, for each such Indirect Syndicated Loan Agreement of the
positive result, if any, of:

                OB – [CO x MIML] – [CO x MNCML]

where:

 

OB   =        the aggregate outstanding balance of all Advances due to the
Originator under such Indirect Syndicated Loan Agreement at such time; CO  
=        the aggregate amount of the commitment of the Originator to make
Advances to the related CNB Customer pursuant to such Indirect Syndicated Loan
Agreement at such time; MIML   =        the maximum percentage of Mortgage Loans
which would not satisfy each of the criteria of an Eligible Mortgage Loan
hereunder which is permitted to be financed pursuant to the terms of such
Indirect Syndicated Loan Agreement at such time; and

 

2



--------------------------------------------------------------------------------

MNCML   =        the maximum percentage of Eligible Mortgage Loans which would
constitute Non-Conforming Mortgage Loans hereunder which is permitted to be
financed pursuant to the terms of such Indirect Syndicated Loan Agreement at
such time.

“Net Eligible Non-Conforming AOT Balance” means at any time an amount equal to
the aggregate Outstanding Balance of all interests in Eligible AOT Mortgage
Pools and Eligible AOT Securities related to Non-Conforming Mortgage Loans which
are Pool Assets at such time (including, without limitation, all Agency AOT
Mortgage Pools and all AOT Securities related thereto) minus, without
duplication, the sum of (i) the principal amount of all interests in Eligible
AOT Mortgage Pools and Eligible AOT Securities related to Non-Conforming
Mortgage Loans included in the Bailee Concentration Excess Amount at such time,
(ii) the principal amount of all interests in Eligible AOT Mortgage Pools and
Eligible AOT Securities related to Non-Conforming Mortgage Loans included in the
AOT Concentration Excess Amount at such time, and (iii) the principal amount of
all interests in Eligible AOT Mortgage Pools and Eligible AOT Securities related
to Non-Conforming Mortgage Loans included in the Non-Conforming Concentration
Excess Amount at such time.

“Net Eligible Non-Conforming COLB Balance” means at any time an amount equal to
the aggregate Outstanding Balance of all Eligible COLB Mortgage Loans related to
Non-Conforming Mortgage Loans which are Pool Assets at such time minus, without
duplication, the sum of (i) the principal amount of all Eligible COLB Mortgage
Loans related to Non-Conforming Mortgage Loans included in the Bailee
Concentration Excess Amount at such time, (ii) the principal amount of all
Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans included
in the COLB Concentration Excess Amount at such time, (iii) the principal amount
of all Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans
included in the Wet Funding Concentration Excess Amount at such time, and
(iv) the principal amount of all Eligible COLB Mortgage Loans related to
Non-Conforming Mortgage Loans included in the Non-Conforming Concentration
Excess Amount at such time.

“Net Eligible Non-Conforming Loan Balance” means at any time an amount equal to
the aggregate Outstanding Balance of all Eligible Advances related to
Non-Conforming Mortgage Loans which are Pool Assets at such time, minus, without
duplication, the sum of (i) the principal amount of all Eligible Advances
related to Non-Conforming Mortgage Loans included in the Bailee Concentration
Excess Amount at such time, (ii) the principal amount of all Eligible Advances
related to Non-Conforming Mortgage Loans included in the Direct CNB Customer
Concentration Excess Amount at such time, (iii) the principal amount of all
Eligible Advances related to Non-Conforming Mortgage Loans included in the Wet
Funding Concentration Excess Amount at such time, and (iv) the principal amount
of all Eligible Advances related to Non-Conforming Mortgage Loans included in
the Non-Conforming Concentration Excess Amount at such time; provided, however,
that for purposes of the foregoing calculation, the aggregate

 

3



--------------------------------------------------------------------------------

Outstanding Balance of all Eligible Advances related to Non-Conforming Mortgage
Loans which are Pool Assets made pursuant to Indirect Syndicated Loan Agreements
at any time shall be deemed to be the aggregate amount, for each such Indirect
Syndicated Loan Agreement of the positive result, if any, of:

the lesser of:            OB – [CO x MIML]; and

                                 CO x MNCML

where:

 

OB   =        the aggregate outstanding balance of all Advances due to the
Originator under such Indirect Syndicated Loan Agreement at such time; CO  
=        the aggregate amount of the commitment of the Originator to make
Advances to the related CNB Customer pursuant to such Indirect Syndicated Loan
Agreement at such time; MIML   =        the maximum percentage of Mortgage Loans
which would not satisfy each of the criteria of an Eligible Mortgage Loan
hereunder which is permitted to be financed pursuant to the terms of such
Indirect Syndicated Loan Agreement at such time; and MNCML   =        the
maximum percentage of Mortgage Loans which would constitute Non-Conforming
Mortgage Loans hereunder which is permitted to be financed pursuant to the terms
of such Indirect Syndicated Loan Agreement at such time

“Purchasers’ Interest Collection Percentage” means, for any date of
determination, a percentage computed as:

AC + LR

EA

where:

 

AC   =        the aggregate Capital of all Asset Interests on such date LR  
=        the Loss Reserve on such date EA   =        the aggregate Outstanding
Balance of Eligible Assets on such date

Notwithstanding the foregoing, from and after the date on which the Termination
Date shall have occurred for all Asset Interests and until each Asset Interest
is reduced to zero in accordance with Section 2.03, the “Purchasers’ Interest
Collection Percentage” shall equal the percentage as calculated above on the
Business Day immediately preceding the Termination Date.

 

4



--------------------------------------------------------------------------------

“Supplemental Servicer Fee” has the meaning set forth in Section 2.05(a).

“Total Net Eligible Assets” has the meaning set forth on Annex I.

“Wet Funding Loan Concentration Limit” has the meaning set forth on Annex I.

“Wet Funding COLB Concentration Limit” has the meaning set forth on Annex I.

“Wet Funding COLB Concentration Excess Amount” means, at any time, the amount by
which (i) the aggregate Outstanding Balance of all Eligible COLB Mortgage Loans
purchased from any Designated CNB Customer, the Mortgage Loans with respect to
which are Wet Funding Loans, exceeds (ii) the Wet Funding COLB Concentration
Limit. For the purpose of calculating the Total Net Eligible Assets, the Net
Conforming Pool Balance and the Net Non-Conforming Pool Balance, the Wet Funding
COLB Concentration Excess Amount shall be allocated first, to Pool Assets which
are included in clause (i) of the preceding sentence and relate to Eligible COLB
Mortgage Loans related to Non-Conforming Mortgage Loans and second, to Pool
Assets which are included in clause (i) of the preceding sentence and relate to
Eligible COLB Mortgage Loans related to Conforming Mortgage Loans.

“Wet Funding Loan Concentration Excess Amount” means, at any time, the amount by
which (i) the aggregate Outstanding Balance of all Eligible Advances due from
any Designated CNB Customer, the Mortgage Loans with respect to which are Wet
Funding Loans, exceeds (ii) the Wet Funding Loan Concentration Limit. For the
purpose of calculating the Total Net Eligible Assets, the Net Conforming Pool
Balance and the Net Non-Conforming Pool Balance, the Wet Funding Loan
Concentration Excess Amount shall be allocated first, to Pool Assets which are
included in clause (i) of the preceding sentence and relate to Eligible Advances
related to Non-Conforming Mortgage Loans, and second, to Pool Assets which are
included in clause (i) of the preceding sentence and relate to Eligible Advances
related to Conforming Mortgage Loans.

“Wet Funding Pool Concentration Excess Amount” means, at any time, without
duplication of the Wet Funding COLB Concentration Excess Amount or the Wet
Funding Loan Concentration Excess Amount, the amount by which (i) the aggregate
Outstanding Balance of all Pool Assets due or purchased from all Designated CNB
Customers, the Mortgage Loans with respect to which are Wet Funding Loans,
exceeds (ii) the Wet Funding Pool Concentration Limit. For the purpose of
calculating the Total Net Eligible Assets, the Net Conforming Pool Balance and
the Net Non-Conforming Pool Balance, the Wet Funding Pool Concentration Excess
Amount shall be allocated first, to Pool Assets which are included in clause
(i) of the preceding sentence and relate to Eligible Advances related to
Non-Conforming Mortgage Loans, second, to Pool Assets

 

5



--------------------------------------------------------------------------------

which are included in clause (i) of the preceding sentence and relate to
Eligible Advances related to Conforming Mortgage Loans, third, to Pool Assets
which are included in clause (i) of the preceding sentence and relate to
Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans, and
fourth, to Pool Assets which are included in clause (i) of the preceding
sentence and relate to Eligible COLB Mortgage Loans related to Conforming
Mortgage Loans.

(b) Section 1.01 of the Purchase Agreement is amended to delete the phrase
“CAFCO, CHARTA and CRC” in the definition of “Alternate Base Rate” therein and
to substitute therefor “CAFCO, CIESCO, CHARTA and CRC”.

(c) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “AOT Concentration Excess Amount” therein in its entirety, and to substitute
therefor the following:

“AOT Concentration Excess Amount” means, at any time, the aggregate, for all
interests in AOT Mortgage Pools and AOT Securities, of the amount by which
(i) the aggregate Outstanding Balance of all Eligible Assets constituting
interests in AOT Mortgage Pools and AOT Securities purchased from any Designated
CNB Customer, exceeds (ii) the AOT Concentration Limit for such Designated CNB
Customer. For the purpose of calculating the Total Net Eligible Assets, the Net
Conforming Pool Balance and the Net Non-Conforming Pool Balance, the AOT
Concentration Excess Amount shall be allocated first, to Pool Assets which are
included in clause (i) of the preceding sentence and relate to Non-Conforming
Mortgage Loans, and second, to Pool Assets which are included in clause (i) of
the preceding sentence and relate to Conforming Mortgage Loans.

(d) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Bailee Concentration Excess Amount” therein in its entirety, and to
substitute therefor the following:

“Bailee Concentration Excess Amount” means, at any time, the aggregate, for all
Investors, of the amount by which (i) the aggregate Outstanding Balance of all
Eligible Assets, the Mortgage Files with respect to which are held by an
Investor as permitted pursuant to Section 6.09 (excluding Pool Assets in
connection with Indirect Syndicated Mortgage Loans), exceeds (ii) the Bailee
Concentration Limit for such Investor. For the purpose of calculating the Total
Net Eligible Assets, the Net Conforming Pool Balance and the Net Non-Conforming
Pool Balance, the Bailee Concentration Excess Amount shall be allocated first,
to Pool Assets which are included in clause (i) of the preceding sentence and
relate to Eligible AOT Mortgage Pools or Eligible AOT Securities related to
Non-Conforming Mortgage Loans, second, to Pool Assets which are included in
clause (i) of the preceding sentence and relate to Eligible AOT Mortgage Pools
or Eligible AOT Securities related to Conforming Mortgage Loans, third, to Pool
Assets which are included in clause (i) of the preceding sentence and relate to
Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans, fourth,
to Pool Assets which are included in clause (i) of the preceding sentence and
relate to Eligible COLB Mortgage Loans related to Conforming Mortgage Loans,
fifth, to Pool

 

6



--------------------------------------------------------------------------------

Assets which are included in clause (i) of the preceding sentence and relate to
Eligible Advances related to Non-Conforming Mortgage Loans, and sixth, to Pool
Assets which are included in clause (i) of the preceding sentence and relate to
Eligible Advances related to Conforming Mortgage Loans.

(e) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “COLB Concentration Excess Amount” therein in its entirety, and to substitute
therefor the following:

“COLB Concentration Excess Amount” means, at any time, the aggregate, for all
interests in COLB Mortgage Loans, of the amount by which (i) the Outstanding
Balance of all Eligible Assets constituting interests in COLB Mortgage Loans
purchased from any Designated CNB Customer exceeds (ii) the COLB Concentration
Limit for such Designated CNB Customer. For the purpose of calculating the Total
Net Eligible Assets, the Net Conforming Pool Balance and the Net Non-Conforming
Pool Balance, the COLB Concentration Excess Amount shall be allocated first, to
Pool Assets which are included in clause (i) of the preceding sentence and
relate to Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans,
and second, to Pool Assets which are included in clause (i) of the preceding
sentence and relate to Eligible COLB Mortgage Loans related to Conforming
Mortgage Loans.

(f) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Conduit Purchaser” therein in its entirety, and to substitute therefor the
following:

“Conduit Purchaser” means CAFCO, CIESCO, CHARTA, CRC and all other owners by
assignment or otherwise of an Asset Interest originally made by CAFCO, CIESCO,
CHARTA or CRC, and, to the extent of the undivided interests so purchased, shall
include any participants.

(g) Section 1.01 of the Purchase Agreement is amended to delete the phrase
“CAFCO, CHARTA or CRC” in clause (a) of the definition of “CP Rate” therein and
to substitute therefor “CAFCO, CIESCO, CHARTA or CRC”.

(h) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Direct CNB Customer Concentration Excess Amount” therein in its entirety,
and to substitute therefor the following:

“Direct CNB Customer Concentration Excess Amount” means, at any time, the
aggregate, for all Designated CNB Customers, of the amount by which (i) the
Outstanding Balance of Eligible Advances made to a Designated CNB Customer
exceeds (ii) the Direct CNB Customer Concentration Limit for such Designated CNB
Customer. For the purpose of calculating the Total Net Eligible Assets, the Net
Conforming Pool Balance and the Net Non-Conforming Pool Balance, the Direct CNB
Customer Concentration Excess Amount shall be allocated first, to Advances which
are included in clause (i) of the preceding sentence and relate to
Non-Conforming Mortgage Loans, and second, to Advances which are included in
clause (i) of the preceding sentence and relate to Conforming Mortgage Loans.

 

7



--------------------------------------------------------------------------------

(i) Section 1.01 of the Purchase Agreement is amended to delete the phrase
“CAFCO, CHARTA and CRC” in clause (a) of the definition of “Eligible Assignee”
therein and to substitute therefor “CAFCO, CIESCO, CHARTA and CRC”.

(j) Section 1.01 of the Purchase Agreement is amended to delete the figure
“$1,500,000,000” in the definition of “Facility Amount” therein and to
substitute therefor “$2,000,000,000”.

(k) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Financial Officer” in its entirety, and to substitute therefor:

“Financial Officer” means, with respect to any Person, the chairman, president,
chief financial officer, chief accounting officer, treasurer or controller of
such Person.

(l) Section 1.01 of the Purchase Agreement is amended to delete the phrase
“CAFCO, CHARTA and CRC” in clause (a) of the definition of “Group Agent” therein
and to substitute therefor “CAFCO, CIESCO, CHARTA and CRC”.

(m) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Net Conforming Pool Balance” therein in its entirety, and to substitute
therefor the following:

“Net Conforming Pool Balance” means at any time an amount equal to the sum of
(i) the Net Eligible Conforming Loan Balance, (ii) the Net Eligible Conforming
COLB Balance, and (iii) the Net Eligible Conforming AOT Balance at such time.

(n) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Net Non-Conforming Pool Balance” therein in its entirety, and to substitute
therefor the following:

“Net Non-Conforming Pool Balance” means at any time an amount equal to the sum
of (i) the Net Eligible Non-Conforming Loan Balance, (ii) the Net Eligible
Non-Conforming COLB Balance, and (iii) the Net Eligible Non-Conforming AOT
Balance at such time.

(o) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Non-Conforming Concentration Excess Amount” therein in its entirety, and to
substitute therefor the following:

“Non-Conforming Concentration Excess Amount” means, at any time, the amount by
which (i) the aggregate Outstanding Balance of all Eligible Assets, the Mortgage
Loans with respect to which are Non-Conforming Mortgage Loans, exceeds (ii) the
Non-Conforming Concentration Limit. For the purpose of calculating the Total Net
Eligible Assets and the Net Non-Conforming Pool Balance, the Non-Conforming
Concentration Excess Amount shall be allocated first, to Pool Assets which are
included in clause (i) of the preceding sentence and relate to Eligible AOT
Mortgage Pools or Eligible AOT Securities related to Non-Conforming Mortgage
Loans, second to Pool

 

8



--------------------------------------------------------------------------------

Assets which are included in clause (i) of the preceding sentence and relate to
Eligible COLB Mortgage Loans related to Non-Conforming Mortgage Loans, and third
to Pool Assets which are included in clause (i) of the preceding sentence and
relate to Eligible Advances related to Non-Conforming Mortgage Loans.

(p) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Purchase Limit” therein in its entirety, and to substitute therefor the
following:

“Purchase Limit” means (a) with respect to the Group consisting of CAFCO,
CIESCO, CHARTA, CRC and their Related Committed Purchasers, $2,000,000,000, and
(b) with respect to any other Group, the amount designated as the Purchase Limit
in such Group’s Assignment and Acceptance. Any reduction (or termination) of the
Facility Amount pursuant to the terms of this Agreement shall reduce ratably (or
terminate) each Group’s Purchase Limit.

(q) Section 1.01 of the Purchase Agreement is amended to delete the phrase
“CAFCO, CHARTA and CRC” in the definition of “Related Committed Purchaser”
therein and to substitute therefor “CAFCO, CIESCO, CHARTA and CRC”.

(r) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Wet Funding Concentration Excess Amount” therein in its entirety, and to
substitute therefor the following:

“Wet Funding Concentration Excess Amount” means, at any time, without
duplication, the sum of (a) the Wet Funding Loan Concentration Excess Amount at
such time, (b) the Wet Funding COLB Concentration Excess Amount at such time,
and (c) the Wet Funding Pool Concentration Excess Amount at such time.

(s) Section 1.01 of the Purchase Agreement is amended to delete the definition
of “Wet Funding Concentration Limit” therein in its entirety,

(t) Section 2.04(b) of the Purchase Agreement is hereby deleted in its entirety,
and the following is substituted therefor:

(b) Collections. On each day on which Interest Collections or Principal
Collections are received (or deemed received) by the Seller or the Servicer, the
Seller or the Servicer, as applicable, shall allocate such Collections in the
following manner:

(i) first, out of such Interest Collections, ratably, pay (1) to the Servicer,
the amount of any Servicer Fee accrued and unpaid through such day, and (2) to
the Facility Custodian, the amount of any Custodian Fee accrued and unpaid
through such day;

(ii) second, set aside and hold in trust for the benefit of the Agents and the
Purchasers, (A) out of such Interest Collections, an amount equal to the product
of (x) the Purchasers’ Interest Collection Percentage on such day multiplied by
(y) the amount of such Interest Collections on such day, and (B) out of such
Principal

 

9



--------------------------------------------------------------------------------

Collections, an amount equal to the product of (x) the aggregate of the Asset
Interests, expressed as a percentage multiplied by (y) the amount of such
Principal Collections on such day, in each case which amounts shall be applied
in accordance with Section 2.04(c) or (d) below, as applicable; and

(ii) third, pay the balance of such Interest Collections or Principal
Collections to the Seller for application in accordance with Section 2.04(j)
below.

Prior to the occurrence of a Collection Trigger Event, the Servicer shall not be
required to deposit Principal Collections into the Program Agent’s Account and
shall be permitted to disburse Principal Collections pursuant to subsections
(c) and (d) below in accordance with the terms of this Agreement. From and after
the occurrence of a Collection Trigger Event, on each Business Day, prior to
11:00 a.m. (New York City time), the Seller shall, or shall cause the Servicer
to, remit all Principal Collections received (or deemed received) on or before
the immediately preceding Business Day to the Program Agent’s Account and the
Program Agent shall make the allocations set forth in clauses (i), (ii) and
(iii) above.

(u) Section 2.04(j) of the Purchase Agreement is hereby deleted in its entirety,
and the following is substituted therefor:

(j) Seller Disbursements. Any Collections remitted to the Seller shall be
applied by the Servicer, on behalf of the Seller:

(i) first, to pay to the Servicer any accrued and unpaid Supplemental Servicer
Fees;

(ii) second, if so requested by the Seller, to pay (or set aside for the payment
of) Asset Interests; provided, that (x) the Servicer shall give written notice
to each Group Agent of any such payment at least two Business Days’ prior to the
date thereof in the case of any such payment of no more than $200,000,000, and
five Business Days’ prior to the date thereof in the case of any such payment in
excess of $200,000,000, (y) each such payment shall be in a minimum amount of
$10,000,000 and in increments of $1,000,000 in excess thereof, and (z) each such
payment shall be made ratably among the Groups based on the aggregate
outstanding Capital of Asset Interests held by each; and

(iii) third, in such other manner as the Seller may specify and that is not
prohibited by the terms of the Facility Documents.

(v) Section 2.05(a) of the Purchase Agreement is hereby deleted in its entirety,
and the following is substituted therefor:

(a) From the date of this Agreement until the later of the last Termination Date
for all Asset Interests or the date on which the Facility Capital is reduced to
zero, the Seller shall pay to the Servicer a fee (the “Servicer Fee”), payable
in arrears on each Monthly Settlement Date in accordance with
Section 2.04(f)(ii), equal to

 

10



--------------------------------------------------------------------------------

the Servicer Fee Rate multiplied by the sum of (x) the average daily amount of
aggregate Capital of all Asset Interests during the immediately preceding Month
plus (y) the average daily amount of the Loss Reserve during such Month. The
Servicer Fee shall be payable only from Interest Collections pursuant to, and
subject to the priority of payments set forth in, Section 2.04. In addition,
from the date of this Agreement until the later of the last Termination Date for
all Asset Interests or the date on which the Facility Capital is reduced to
zero, the Seller shall pay to the Servicer a supplemental fee (the “Supplemental
Servicer Fee”), payable in arrears on each Monthly Settlement Date in accordance
with Section 2.04(j), equal to the excess of (A) the Servicer Fee Rate
multiplied by the average daily Outstanding Balance of the Pool Assets during
the immediately preceding Month over (B) the Servicer Fee for such Month. From
and after the replacement of Colonial Bank as Servicer hereunder, the Program
Agent may negotiate such other fees to be paid to such successor Servicer, but
in no event in excess of 110% of the reasonable costs and expenses of the
Servicer in administering and collecting the Pool Assets.

(w) Section 4.01(t) of the Purchase Agreement is amended to delete the figure
“$300,000,000” therein and to substitute therefor “$600,000,000”.

(x) Section 4.02(h) of the Purchase Agreement is amended to delete the figure
“$300,000,000” therein and to substitute therefor “$600,000,000”.

(y) The Purchase Agreement is hereby amended to delete Annex H thereto in its
entirety, and to substitute therefor the Annex H attached hereto as Exhibit 1.

(z) The Purchase Agreement is hereby amended to delete Annex I thereto in its
entirety, and to substitute therefor the Annex I attached hereto as Exhibit 2.

SECTION 2. Addition of CIESCO, LLC as a Conduit Purchaser. Effective upon the
Effective Date, CIESCO shall be and become a Conduit Purchaser under the
Purchase Agreement, shall join in and be a party to the Purchase Agreement and
have the rights and obligations of a Conduit Purchaser thereunder, and shall be
a member of the same Group as to which CAFCO, CHARTA and CRC are members. By its
execution of this Amendment, CIESCO (i) confirms that it has received a copy of
the Purchase Agreement and such other documents and information requested by it,
and that it has, independently and without reliance upon any Group Agent, the
Program Agent or any Purchaser, and based on such documentation and information
as it has deemed appropriate, made its own decision to enter into this
Amendment; (ii) agrees that it shall, independently and without reliance on any
Group Agent, the Program Agent or any Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement;
(iii) appoints and authorizes the Program Agent to take such action on its
behalf and to exercise such powers and discretion under the Purchase Agreement
as are delegated to the Program Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (iv) agrees that it
shall perform in accordance with their terms all of the obligations that by the
terms of the Purchase Agreement are required to be performed by it as a Conduit
Purchaser; (v) specifies as its notice address, for purposes of Section 11.02 of
the Purchase Agreement, the office set forth beneath its name on the signature

 

11



--------------------------------------------------------------------------------

pages of this Amendment; and (vi) appoints and authorizes CNAI as its Group
Agent to take such action as agent on its behalf and to exercise such powers
under the Purchase Agreement as are delegated to the Group Agents by the terms
thereof.

SECTION 3. Conditions Precedent. This Amendment shall become effective and be
deemed effective as of the date hereof (the “Effective Date”) when, and only
when, each of the following conditions precedent shall be satisfied:

(a) the Program Agent shall have received (i) five (5) counterparts of this
Amendment executed by each of the parties hereto, and (ii) five (5) counterparts
of an amendment to the Asset Purchase Agreement to which Colonial is a party, in
form and substance acceptable to the Program Agent;

(b) the Program Agent shall have received a certificate of the secretary or
assistant secretary of each of the Seller, the Originator and the Servicer
certifying (i) and attaching true and correct copies of the Charter Documents,
together with the certification with respect to any certificate of incorporation
or formation by the secretary of state of the jurisdiction of organization of
such Person, (ii) the names and true signatures of their respective officers
authorized to sign this Amendment, and (iii) and attaching copies of the
resolutions (or similar authorization, if not a corporation) of such Person’s
board of directors (or similar governing body or Persons, if not a corporation)
approving this Amendment and the Purchase Agreement as amended hereby and
certified copies of all documents evidencing other necessary corporate or
limited liability company, as the case may be, action and governmental
approvals, if any, with respect to this Amendment and the Purchase Agreement as
amended hereby;

(c) the Program Agent shall have received an opinion of counsel to the Seller
and Colonial Bank in form and substance acceptable to the Program Agent and its
counsel;

(d) each of the representations and warranties made by the Seller and Colonial
Bank in Section 4 below are true and correct;

(e) no event or circumstance shall have occurred which, in the judgment of the
Program Agent, could have a material adverse effect on financial markets
generally or on the financial conditions or operations of the Seller or Colonial
Bank; and

(f) no Event of Termination or Incipient Event of Termination shall have
occurred and be continuing.

SECTION 4. Covenants, Representations and Warranties of the Seller and Colonial
Bank.

(a) Upon the effectiveness of this Amendment, the Seller and Colonial Bank each
hereby (i) represents and warrants that all of its respective representations
and warranties set forth in the Purchase Agreement (as amended hereby) and each
other Transaction Document to which it is a party are true and correct as if
made on the Effective Date, except to the extent that such representations and
warranties expressly speak only as of a different date, and (ii) reaffirms all
covenants made by it in the Purchase Agreement and each of the other Transaction

 

12



--------------------------------------------------------------------------------

Documents to which it is a party and agrees that all such covenants shall be
deemed to have been re-made as of the Effective Date.

(b) Each of the Seller and Colonial Bank hereby represents and warrants, as to
itself, that (i) the execution, delivery and performance of this Amendment are
within its company power and have been duly authorized by all necessary action
on its part to be taken, (ii) this Amendment has been duly executed and
delivered by it, and (iii) this Amendment and the Purchase Agreement as amended
hereby each constitutes the legal, valid and binding obligations of it, and are
enforceable against it in accordance with their respective terms.

(c) Each of the Seller and Colonial Bank hereby represents and warrants that,
both before and immediately after giving effect to this Amendment, no Event of
Termination or Incipient Event of Termination shall exist.

SECTION 5. Reference to and Effect on the Purchase Agreement.

(a) Upon the effectiveness of this Amendment, each reference in the Purchase
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import shall mean and be a reference to the Purchase Agreement as amended
hereby, and each reference to the Purchase Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the
Purchase Agreement shall mean and be a reference to the Purchase Agreement as
amended hereby.

(b) The Purchase Agreement and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect, as amended hereby, and are hereby ratified and confirmed, as so amended.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any of the Investors or the
Program Agent under the Purchase Agreement or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein.

SECTION 6. Execution in Counterparts; Headings. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

SECTION 7. GOVERNING LAW. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
AMENDMENT AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AMENDMENT
WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE GOVERNED BY
THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAWS PROVISIONS OTHER THAN
THOSE CONTAINED IN NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401) AND
DECISIONS OF THE STATE OF NEW YORK.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

SELLER:     MWL FUNDING, INC.      

By:

             Name:           Title:  

ORIGINATOR, SERVICER AND

FACILITY CUSTODIAN:

    COLONIAL BANK, N.A.      

By

             Name:           Title:   CONDUIT PURCHASERS:     CAFCO, LLC      

By: 

 

Citicorp North America, Inc., its Attorney-in-Fact

       

By:

               Name:           Title:    

CHARTA, LLC

     

By: 

 

Citicorp North America, Inc., its Attorney-in-Fact

       

By:

               Name:           Title:

Signature Page to

Amendment No. 3 to

Warehouse Loan Purchase Agreement



--------------------------------------------------------------------------------

   

CRC FUNDING, LLC

     

By: 

  Citicorp North America, Inc., its Attorney-in-Fact        

By:

               Name:           Title:    

CIESCO, LLC

     

By: 

 

Citicorp North America, Inc., its Attorney-in-Fact

       

By:

               Name:           Title:     Address:   

450 Mamaroneck Avenue

Harrison, N.Y. 10528

Attention: Global Securitization

Facsimile No.: (914) 899-7890

COMMITTED PURCHASER:    

CITIBANK, N.A.

     

By:

            

Title:

PROGRAM AGENT AND GROUP AGENT:    

CITICORP NORTH AMERICA, INC.,

    as Program Agent and Group Agent

     

By:

            

Vice President

Signature Page to

Amendment No. 3 to

Warehouse Loan Purchase Agreement



--------------------------------------------------------------------------------

Exhibit 1 to

Amendment No. 3 to

Warehouse Loan Purchase Agreement

ANNEX H

FORM OF MONTHLY REPORT

Attached.

 

1-1



--------------------------------------------------------------------------------

Exhibit 2 to

Amendment No. 3 to

Warehouse Loan Purchase Agreement

ANNEX I

FUNDING RATES, REQUIRED POOL INTEREST RATE, LOSS RESERVES

AND CONCENTRATION LIMITS

“Funding Rate” means, on any date of determination, with respect to each Pool
Asset, the percentage specified for the Underlying Collateral related to such
Pool Asset, as applicable, on such date as set forth below:

 

Type of Underlying Collateral

   Funding Rate

Conforming Mortgage Loans

   96.0%

Non-Conforming Mortgage Loans

   92.0%

; provided, however, that for purposes of the foregoing, (x) all Agency AOT
Mortgage Pools and all AOT Securities related thereto shall be deemed to be
related to Conforming Mortgage Loans and (y) all Private Investor AOT Mortgage
Pools and all AOT Securities related thereto shall be deemed to be related to
Non-Conforming Mortgage Loans.

“Required Pool Interest Rate” means, on any date of determination, the one-month
Eurodollar Rate on such date plus 1.25%.

Loss Reserve

“Loss Reserve” means, at any time, an amount equal to the greater of (i) the
Calculated Loss Reserve at such time or (ii) the Loss Reserve Floor at such
time.

where:

“Calculated Loss Reserve” means, at any time, the sum of (i) the NECL Reserve,
plus (ii) the NENCL Reserve, plus (iii) the NECC Reserve, plus (iv) the NENCC
Reserve, plus (v) the NECA Reserve, plus (vi) the NENCA Reserve, at such time,
added together in the foregoing order until the Total Net Eligible Assets
related to such reserve amounts minus such Calculated Loss Reserve, equals the
amount of the Facility Capital at such time.

 

2-1



--------------------------------------------------------------------------------

“Loss Reserve Floor” means an amount equal to $50,000,000.

and:

“NECA Reserve” means, at any time, (i) the Net Eligible Conforming AOT Balance
multiplied by (ii) one minus the applicable Funding Rate for Conforming Mortgage
Loans.

“NECC Reserve” means, at any time, (i) the Net Eligible Conforming COLB Balance
multiplied by (ii) one minus the applicable Funding Rate for Conforming Mortgage
Loans.

“NECL Reserve” means, at any time, (i) the Net Eligible Conforming Loan Balance
multiplied by (ii) one minus the applicable Funding Rate for Conforming Mortgage
Loans.

“NENCA Reserve” means, at any time, (i) the Net Eligible Non-Conforming AOT
Balance multiplied by (ii) one minus the applicable Funding Rate for
Non-Conforming Mortgage Loans.

“NENCC Reserve” means, at any time, (i) the Net Eligible Non-Conforming COLB
Balance multiplied by (ii) one minus the applicable Funding Rate for
Non-Conforming Mortgage Loans.

“NENCL Reserve” means, at any time, (i) the Net Eligible Non- Conforming Loan
Balance multiplied by (ii) one minus the applicable Funding Rate for
Non-Conforming Mortgage Loans.

“Total Net Eligible Assets” means, at any time, the sum of (i) the Net Eligible
Conforming Loan Balance, (ii) the Net Eligible Non-Conforming Loan Balance,
(iii) the Net Eligible Conforming COLB Balance, (iv) the Net Eligible
Non-Conforming COLB Balance, (v) the Net Eligible Conforming AOT Balance, and
(vi) the Net Eligible Non-Conforming AOT Balance, added together in the
foregoing order.

“Total Allocated Net Eligible Assets” means, at any time, the sum of (i) the
NECL Reserve / (1 - Funding Rate for Conforming Mortgage Loans), plus (ii) the
NENCL Reserve / (1 - Funding Rate for Non-Conforming Mortgage Loans), plus
(iii) the NECC Reserve / (1 - Funding Rate for Conforming Mortgage Loans), plus
(iv) the NENCC Reserve / (1 - Funding Rate for Non-Conforming Mortgage Loans),
plus (v) the NECA Reserve / (1 - Funding Rate for Conforming Mortgage Loans),
plus (vi) the NENCA Reserve / (1 - Funding Rate for Non-Conforming Mortgage
Loans), at such

 

2-2



--------------------------------------------------------------------------------

time, added together in the foregoing order until the sum equals the amount of
the Facility Capital plus Loss Reserve at such time.

Concentration Limits

“Adjusted Customer COLB Commitment Amount” means, with respect to any Designated
CNB Customer at any time, an amount equal to the lesser of (i) the aggregate
amount of the Originator’s commitments (or the maximum aggregate amount of the
Originator’s agreements) to purchase interests in Mortgage Loans (or pools of
Mortgage Loans) from such Designated CNB Customer under the applicable Loan
Participation Sale Agreement at such time, and (ii) the COLB Concentration Limit
with respect to such Designated CNB Customer at such time.

“Adjusted Customer Loan Commitment Amount” means, with respect to any Designated
CNB Customer at any time, an amount equal to the lesser of (i) the aggregate
amount of the Originator’s commitments (or the maximum aggregate amount of the
Originator’s agreements) to make loans to such Designated CNB Customer under the
applicable CNB Customer Loan Agreement at such time, and (ii) the Direct CNB
Customer Concentration Limit with respect to such Designated CNB Customer at
such time.

“AOT Concentration Limit” means, until notice to the contrary from the Program
Agent, with respect to any Designated CNB Customer, such limit as may be
approved by the Program Agent in writing, in its sole discretion, from time to
time at the request of the Seller, each of which AOT Concentration Limits may be
revoked at any time upon notice from the Program Agent to the Seller; it being
understood that the “AOT Concentration Limit” for any Designated CNB Customer
for which the Program Agent has not given specific approval in writing shall be
$0.

“Bailee Concentration Limit” means, until notice to the contrary from the
Program Agent, (i) with respect to each of the following Investors, the amount
set forth opposite its name set forth below:

 

Washington Mutual Bank, N.A. and Long Beach Mortgage (collectively)

   $ 750,000,000.00

M&T Mortgage Corp

     750,000,000.00

E Trade

     100,000,000.00

Ginnie Mae (GNMA)

     750,000,000.00

Thornburg Mortgage Home Loans, Inc

     100,000,000.00

GMAC and RFC (collectively)

     750,000,000.00

Nomura Credit & Capital Inc.

     100,000,000.00

and (ii) with respect to any other Investor, (1) $750,000,000 if such Investor
has a long-term senior unsecured debt rating of at least A by S&P or A2 by
Moody’s, (2) $100,000,000 if such

 

2-3



--------------------------------------------------------------------------------

Investor does not satisfy the ratings requirements in clause (1) but has a
long-term senior unsecured debt rating of at least BBB- by S&P or Baa3 by
Moody’s, and (3) $75,000,000 if such Investor does not satisfy the ratings
requirements in either clause (1) or clause (2); provided, that, until notice to
the contrary from the Program Agent, special Bailee Concentration Limits may be
approved by the Program Agent in writing, in its sole discretion, for other
individual Investors from time to time at the request of the Seller, each of
which special Bailee Concentration Limits may be revoked at any time upon notice
from the Program Agent to the Seller.

“COLB Concentration Limit” means, until notice to the contrary from the Program
Agent, (i) with respect to each of the following CNB Customers, the amount set
forth opposite its name set forth below:

 

Allied Mortgage Group, Inc.

   $ 50,000,000.00

Ame Financial Corporation

     50,000,000.00

Amerifirst Financial Corporation

     50,000,000.00

Amtrust Mortgage Corporation

     100,000,000.00

Bayrock Mortgage Corporation

     100,000,000.00

Citizen’s First Wholesale Mtg. Co.

     50,000,000.00

Charlotte Home Equity, LLC

     50,000,000.00

Cornerstone Home Mtg. Corp. dba Mhi Mtg.

     50,000,000.00

Coastal Mortgage Services, Inc.

     50,000,000.00

Coats & Co., Inc.

     50,000,000.00

Crescent Mortgage Co. f/k/a Crescent Svcs. Corp.

     50,000,000.00

County Trust Mortgage Bankers Corp.

     50,000,000.00

Dell Franklin Financial, LLC

     50,000,000.00

Equity Services, Inc.

     50,000,000.00

Franklin American Mortgage Company

     500,000,000.00

First Choice Mortgage/Equity Corp. of Lexington

     50,000,000.00

Flick Mortgage Investors, Inc.

     100,000,000.00

First Preference Mortgage Company

     50,000,000.00

Home Loan Corporation

     50,000,000.00

Opteum Financial Services, LLC

     1,000,000,000.00

Integrity Home Funding, LLC

     50,000,000.00

Milestone Mortgage Corporation

     50,000,000.00

Myers Park Mortgage

     50,000,000.00

NJ Lenders Corp

     100,000,000.00

Paramount Financial, Inc.

     50,000,000.00

Pinnacle Financial Corporation

     500,000,000.00

Prime Mortgage Financial, Inc.

     50,000,000.00

Realty Mortgage Corporation

     50,000,000.00

Real Estate Mortgage Network, Inc.

     50,000,000.00

Taylor, Bean & Whitaker Mortgage Corp.

     1,000,000,000.00

and (ii) with respect to any other Designated CNB Customer, such limit as may be
approved by the Program Agent in writing, in its sole discretion, from time to
time at the request of the Seller;

 

2-4



--------------------------------------------------------------------------------

each of which COLB Concentration Limits may be revoked at any time upon notice
from the Program Agent to the Seller; it being understood that the “COLB
Concentration Limit” for any Designated CNB Customer neither set forth above nor
for which the Program Agent has given specific approval in writing shall be $0.

“Direct CNB Customer Concentration Limit” means, until notice to the contrary
from the Program Agent, (i) an amount equal to the Loss Reserve Floor with
respect to any Designated CNB Customer with a Risk Rating of “3” or “4”
established in accordance with the Credit Policy and (ii) an amount equal to 50%
of the Loss Reserve Floor with respect to any Designated CNB Customer with a
Risk Rating of “5” established in accordance with the Credit Policy.
Notwithstanding the foregoing, until notice to the contrary from the Program
Agent, (a) each of AmTrust Mortgage Corporation, Bayrock Mortgage Corporation,
Franklin American Mortgage Company, Inc., Opteum Financial Services LLC,
Pinnacle Financial Corporation, Realty Mortgage Corporation and Taylor, Bean &
Whitaker Mortgage Corp. shall have a Direct CNB Customer Concentration Limit
equal to 150% of the Loss Reserve Floor, so long as such CNB Customer has a Risk
Rating of “3” or “4” established in accordance with the Credit Policy, and
(b) additional special Direct CNB Customer Concentration Limits may be approved
by the Program Agent in writing, in its sole discretion, for individual
Designated CNB Customers from time to time at the request of the Seller, each of
which special Direct CNB Customer Concentration Limits may be revoked at any
time upon notice from the Program Agent to the Seller.

“Non-Conforming Concentration Limit” means, at any time, 10% of the Facility
Amount at such time.

“Wet Funding COLB Concentration Limit” means, with respect to each Designated
CNB Customer at any time, an amount equal to 60% of such Designated CNB
Customer’s Adjusted COLB Customer Commitment Amount at such time.

“Wet Funding Loan Concentration Limit” means, with respect to each Designated
CNB Customer at any time, an amount equal to 60% of such Designated CNB
Customer’s Adjusted Customer Loan Commitment Amount at such time.

“Wet Funding Pool Concentration Limit” means, with respect to all Designated CNB
Customers at any time, an amount equal to 40% of the aggregate Outstanding
Balance of all Eligible Assets at such time.

 

2-5